Citation Nr: 0528181	
Decision Date: 10/19/05    Archive Date: 11/01/05	

DOCKET NO.  94-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
duodenitis with Schatzki's ring. 

2.  Entitlement to an effective date earlier than October 24, 
1996 for the award of a 40 percent evaluation for duodenitis 
with Schatzki's ring.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1964.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2003 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a July 2001 decision of the Board, which, among 
other things, denied entitlement to an evaluation in excess 
of 40 percent for duodenitis with Schatzki's ring, as well as 
an effective date earlier than October 24, 1996 for the award 
of that 40 percent rating.  In so doing, the Court remanded 
the veteran's case to the Board for further action consistent 
with a January 2003 Joint Motion for Remand and to Stay 
Proceedings.

In January 2004, the veteran's case was remanded to the RO 
for further action consistent with the aforementioned Joint 
Motion.  As part of that remand, it was requested that the RO 
furnish the veteran with specific written notice regarding 
the evidence and information necessary to substantiate his 
claims, including notice as to which portion of the evidence 
he was to provide, and which portion the VA would provide, as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).

The Board notes that, in a rating decision of December 2004, 
the RO granted service connection (and a 10 percent 
evaluation) for chronic tinnitus.  Accordingly, that issue, 
which was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, the issue as 
to an increased rating for duodenitis with Schatzki's ring is 
once again being REMANDED to the RO via Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A January 14, 1997 Board decision awarded an increased 
rating of 20 percent for the veteran's service-connected 
duodenitis with Schatzki's ring with dysphagia.

2.  A February 4, 1997 rating decision effectuated the 
Board's decision, assigning a 20 percent rating effective 
March 22, 1991, the date of the original claim for service 
connection.  The veteran was notified of this decision by a 
February 6, 1997 letter.

3.  On October 24, 1997, the veteran filed a claim for an 
increased rating for service-connected duodenitis with 
Schatzki's ring with dysphagia; the RO subsequently granted 
an increased 40 percent rating for the condition and assigned 
October 24, 1996 as the effective date of the increased 
rating.


CONCLUSION OF LAW

The criteria for an effective date prior to October 24, 1996, 
for an increased 40 percent rating for duodenitis with 
Schatzki's ring with dysphagia, have not been met.  38 
U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

In this case, the Board notes that the basis for the January 
2003 Joint Motion for Remand, granted by the Court in 
February 2003, was the lack of reasons and bases pertaining 
to whether the VCAA requirements were met with respect to the 
veteran's claims.  The Joint Motion did not order that VCAA 
notice letters must be provided.  

In a January 2004 remand, the Board ordered the RO to provide 
written notice as to the evidence an information necessary to 
substantiate his claims on appeal, pursuant to the VCAA.  In 
a March 2004 letter, the RO provided VCAA notice, 
specifically listing the earlier effective date issue.  That 
letter advised the veteran regarding what information and 
evidence was needed, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his that pertains to the 
claim.  

Unfortunately, that letter provided the veteran with the 
requirements for establishing service connection.  Despite 
this, however, the Board finds that the veteran has received 
adequate notice regarding his claim for an earlier effective 
date and that no reasonable possibility exists that any 
further notice or assistance would aid him in substantiating 
this claim.  Moreover, the Board finds that the notice, while 
imperfect, substantially complies with the remand directives, 
and that remand pursuant to Stegall v. West, is not warranted 
under the facts of this case.  Stegall, 11 Vet. App. 268 
(1998) (remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.)  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that failure to comply with the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
VA's failure to provide a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As will be discussed more 
fully below, the veteran's basis for entitlement to an 
earlier effective date is premised upon the argument that the 
January 1997 Board decision was not effectuated, thereby 
leaving his March 1991 original claim still open.  However, 
the 1997 Board decision was promulgated by a February 1997 
rating decision.  Moreover, although one issue of the January 
1997 Board decision was appealed to the Court, the issue 
pertaining to the evaluation assigned to the veteran's 
duodenitis was not.  As a rating higher than 40 percent 
cannot, as a matter of law, be based upon the claim and 
evidence of record before the Board in 1997, the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that failure to comply with the 
provisions of the VCAA is not prejudicial to his appeal.

To the extent that the VCAA could be applicable to the 
earlier effective date claim, the Board also finds that the 
veteran had actual knowledge of the VCAA and any evidence 
needed to substantiate the claim.  In this regard, the 
veteran has been represented by the same law firm since the 
filing of the brief and subsequent Joint Motion for Remand.  
The brief filed discussed the VCAA in depth.  Moreover, the 
Board notes that both partners of that firm are experienced 
in litigation concerning veterans' law.  Clearly, then, the 
veteran's attorney is well versed in the requirements of the 
VCAA.  In fact, the veteran, through his attorney, filed a 
private medical statement detailing that the veteran's 
duodenitis symptoms have remained constant since 1990.  The 
attorney referred to this statement in her December 2003 
brief to the Board.  Moreover, the January 2004 Board 
decision explained the basis for the denial of his earlier 
effective date claim.  Thus, to the extent that any evidence 
could be submitted to substantiate the claim, the Board finds 
that this represented veteran had actual knowledge of the 
type of evidence to submit, and did so.

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events or the content of the notice in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Consequently, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Mayfield, 
supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).

Analysis

The veteran's claim for an increase in the 20 percent rating 
for duodenitis with Schatzki's ring with dysphagia was filed 
on October 24, 1997, and the RO subsequently increased the 
rating to 40 percent effective October 24, 1996 (one year 
prior to the claim).  The veteran maintains that an earlier 
effective date should be assigned for an increased rating.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

The RO has stated that October 24, 1996 was selected as the 
effective date for the increased rating because the medical 
records showed the veteran was treated for increased symptoms 
"for at least one year prior" to his October 24, 1997 
increased rating claim.  The Board notes that, under the 
above cited legal authority, if in fact the veteran's 
condition increased more than a year before his October 24, 
1997 claim, the award of the increased rating should have 
been October 24, 1997, when the claim was received, not one 
year prior to the date of receipt of the claim.  Id.  
Assuming the veteran's condition increased from the 20 
percent to 40 percent level on October 24, 1996 (which the 
veteran does not contend), and he filed his claim one year 
later on October 24, 1997, then an effective date of October 
24, 1996 would be proper for the increased rating.  However, 
such would be the earliest effective date permitted by law.  

The veteran argues that the 40 percent rating for his 
gastrointestinal condition should be much earlier because 
symptoms have allegedly been the same since the early 1990s.  
The December 2003 brief to the Board appears to argue that 
because the January 1997 Board decision was not implemented 
by a rating decision, the effective date for the 40 percent 
rating should be the March 1991 date of claim.  

The file shows that the veteran filed a claim for service 
connection for duodenitis in March 1991.  A July 1993 rating 
decision granted service connection, assigning a 10 percent 
rating effective March 22, 1991.  The veteran appealed, and 
in a January 1997 Board decision, the evaluation was 
increased to 20 percent.  That decision considered medical 
evidence dating to January 1996.  In a February 1997 
decision, the RO effectuated the Board's decision, granting a 
20 percent rating from March 22, 1991.  That Board decision 
also considered four other issues, one of which (tinnitus) 
was appealed to the Court.  The veteran did not appeal the 
Board's decision pertaining to his duodenitis, and that 
decision is now final.  38 U.S.C.A. § 7104.  Thus, the 
veteran's March 1991 claim has been finally decided by the 
Board, and the effective date for the RO's later award of a 
40 percent increased rating may not be set based on the 
original claim or evidence previously considered by the Board 
when finding the condition was no more than 20 percent 
disabling.  Hazan, supra. 

In summary, the March 1991 claim has been finally decided by 
the Board in the January 1997 decision, and the veteran filed 
the instant claim for increase on October 24, 1997.  As such, 
there is no legal entitlement to an effective date prior to 
October 24, 1996, for the increased rating of 40 percent the 
gastrointestinal condition.  See38 U.S.C.A. § 5110.  The 
relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for an increased rating, and the claim must be 
denied. Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An earlier effective date for the assignment of a 40 percent 
evaluation for duodenitis with Schatzki's ring with dysphagia 
is denied.


REMAND

The veteran, through his attorney, seeks an evaluation in 
excess of 40 percent for duodenitis with Schatzki's ring.  In 
pertinent part, it is argued that the various manifestations 
of that disability are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 40 percent schedular evaluation now 
assigned.

In that regard, the Board notes that, during the course of a 
brief for the appellant filed in November 2002, his 
representative argued that it had yet to be determined 
whether the veteran's reported weight loss was, in fact, the 
result of service-connected duodenitis, or, rather, conscious 
"dieting" undertaken in an attempt to lose weight.  Further 
argued was that, contrary to the Board's assertions, the 
veteran had in the past and continued to suffer from both 
hematemesis and/or melena.  The Board observes that, based on 
the evidence of record, the veteran last underwent a VA 
gastrointestinal examination for compensation purposes in 
January 1998, more than 7 years ago.  Under the 
circumstances, and given the assertions of the veteran's 
attorney, the Board is of the opinion that an additional, 
more contemporaneous gastrointestinal examination would be 
beneficial prior to a final adjudication of the veteran's 
claim for an increased evaluation.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As noted above, at the time of the Board's remand in January 
2004, it was requested that the RO assure compliance with the 
notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), to wit, by sending the veteran specific written 
notice regarding the evidence and information necessary to 
substantiate his claims, including notice as to what portion 
of the evidence he was to provide, and what portion the VA 
was to provide.  The Board observes that, in correspondence 
of March 2004, the RO attempted to provide the veteran and 
his representative with that notice, as well as information 
regarding the VCAA "duty to assist."  While it is true that, 
during the course of the correspondence in question, 
reference was made to the veteran's request for an increased 
evaluation for duodenitis with Schatzki's ring, the RO 
provided the criteria for establishing service connection, 
not an increased rating.  To ensure compliance with the VCAA, 
the RO should issue another VCAA notice letter, which 
includes notice as to what is necessary to substantiate a 
claim for increase.

In addition, it does not appear that VA treatment records 
since 1997 have been associated with the file.  As the 
veteran has received treatment for his duodenitis at the VA 
medical center in Canandaigua, New York, in the past, the 
records from 1997 to the present should be obtained.  

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include notice as to the evidence 
necessary to substantiate a claim for 
increase.  See also 38 C.F.R. § 3.159.  

2.  Any pertinent VA inpatient or 
outpatient treatment records, from 
December 1997 to the present, should be 
obtained and incorporated into the claims 
folder.  

3.  The veteran should then be afforded 
an additional VA gastrointestinal 
examination in order to more accurately 
determine the current severity of his 
service-connected duodenitis with 
Schatzki's ring.  

(a) As regards the requested examination, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to the severity of the veteran's 
gastrointestinal pathology, to include 
specific information regarding the 
presence of pain which is only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, and/or manifestations of 
anemia and weight loss productive of 
definite impairment of health.  

(b) Regarding the veteran's reported 
weight loss, an additional opinion is 
requested as to whether any loss of 
weight experienced by the veteran is the 
result of his service-connected 
duodenitis with Schatzki's ring, as 
opposed to other factors including a 
conscious decision to lose weight through 
dieting.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
duodenitis with Schatzki's ring.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent 
Supplemental Statement of the Case in May 
2005.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


